NUMBER 13-09-00141-CR

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                   IN RE: FRIZO VALERO


                           On Petition for Writ of Prohibition


                              MEMORANDUM OPINION
            Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam1
        Relator, Frizo Valero, has filed a petition for writ of prohibition by which he requests

that this Court direct respondent, the Honorable Elia Cornejo Lopez, presiding judge of the

404th Judicial District Court of Cameron County, Texas, to vacate her January 28, 2009
order granting the State’s “Motion for Reconsideration and to Void Orders Modifying

Probation Judgment and Dismissing Charges.” On March 17, 2009, we requested the real

party in interest, the State of Texas, by and through the Criminal District Attorney in and

for Cameron County, Texas, to file a response to relator’s petition. The State filed a

response on March 31, 2009.

        Having reviewed and fully considered the relator’s petition for writ of prohibition and

the State’s response thereto, this Court is of the opinion that the relator is not entitled to

        1
         See T E X . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
the relief sought and that the petition should be denied. See TEX . R. APP. P. 52.8(a).

Accordingly, the petition for writ of prohibition is DENIED.



                                                        PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).
Memorandum opinion delivered and
filed this the 1st day of April, 2009.




                                             2